               Case 8:19-cv-02711-DLB Document 22 Filed 04/30/20 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                        101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                                    BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                      (410) 962-7810
                                                                                                  Fax: (410) 962-2577
                                                                                         MDD_DLBChambers@mdd.uscourts.gov




                                                            April 30, 2020


    LETTER TO COUNSEL

             RE:     Curtis W. v. Commissioner, Social Security Administration
                     Civil No. DLB-19-2711

    Dear Plaintiff and Counsel:

             On July 31, 2019, Plaintiff filed a complaint, pro se, contesting actions by the Social Security
    Administration (“SSA”). 1 ECF No. 1. On February 11, 2020, the Commissioner filed a motion to
    dismiss for lack of subject matter jurisdiction because Plaintiff failed to exhaust his administrative
    remedies. ECF No. 16. In support of its motion, the Commissioner submitted a declaration of Torey
    Pugh, Deputy Operations Manager in the Mid-Atlantic Program Service Center of the SSA, and
    supporting documentation. ECF No. 16-2, Declaration (“Pugh Decl.”). This case is before me on
    consent of the parties. ECF Nos. 5, 19. I have carefully reviewed the parties’ filings, including
    Plaintiff’s complaint, motion for summary judgment, 2 and opposition to the Commissioner’s motion
    to dismiss. ECF Nos. 1, 7, 21. No hearing is necessary. Loc. R. 105.6 (D. Md. 2018). For the reasons
    set forth below, the Commissioner’s motion to dismiss is granted.

        I.       BACKGROUND

            Plaintiff applied for Social Security retirement benefits on September 18, 2018. Pugh Decl. ¶
    4. In an October 1, 2018 letter, the SSA notified Plaintiff that he was entitled to benefits beginning
    March 2018. Id. ¶ 5. The SSA subsequently received notification that Plaintiff had been incarcerated
    from September 8, 2017 to September 7, 2018. Id. ¶¶ 7, 8, 11. The Commissioner and Plaintiff agree
    that Plaintiff was released from prison on September 7, 2018. 3 See ECF Nos. 1, 16. In a January 1,
    2019 letter, the SSA notified Plaintiff that he could not be paid benefits beginning March 2018 because
    records showed that he was confined beginning September 8, 2017, and that Plaintiff had received an

    1Plaintiff first filed his complaint in the United States District Court for the District of Columbia. ECF No. 1.
    His case was transferred to the District of Maryland on August 30, 2019. ECF No. 3.

    2 Plaintiff filed a motion for summary judgment on October 10, 2019. ECF No. 7. Judge Chasanow denied
    the motion without prejudice as premature because Plaintiff filed it before the SSA was served and filed its
    answer. ECF No. 9. I have nevertheless considered the filing.

    3In his complaint, Plaintiff wrote that he was released from prison on September 8, 2018, ECF No. 1 at 1, but
    he attached a court order noting his release on September 7, 2018, id. Exh. B.
          Case 8:19-cv-02711-DLB Document 22 Filed 04/30/20 Page 2 of 5
Curtis W. v. Commissioner, Social Security Administration
Civil No. 19-2711-DLB
April 30, 2020
Page 2

overpayment. Pugh Decl. ¶ 8. In a January 28, 2019 letter, the SSA responded to Plaintiff’s Request
for Reconsideration regarding the suspension of payments due to incarceration, and asked Plaintiff to
“please provide proof of the error” so that it could “make the correction.” Id. ¶ 12. The SSA sent
letters to Plaintiff in February and May 2019 explaining that, although Plaintiff was entitled to benefits
beginning October 2018, he would not receive payments until July 2019 because of the overpayment.
Id. ¶¶ 13-14. In a July 5, 2019 letter, the SSA notified Plaintiff of his upcoming payments which
showed the withholding of Medicare insurance premiums. Id. ¶ 16.

        The SSA “electronically stored” several filings from Plaintiff protesting both the suspension
of payments (and related overpayment) due to incarceration and the withholding of Medicare health
insurance premiums. Id. ¶¶ 17 (July 17, 2019 filing), 18 (July 31, 2019 filing), 19 (June 11, 2019 filing). 4
On July 31, 2019, Plaintiff filed this civil suit. ECF No. 1. In a letter dated August 7, 2019, the SSA
sent Plaintiff a “Reconsideration Determination” letter explaining that (1) the SSA found that its
decision to suspend payments during the months of Plaintiff’s incarceration was correct; (2) t he SSA
had noted that Plaintiff did not want Medicare Part B coverage; and (3) that it updated Plaintiff’s
benefit calculations to reflect his military service. Pugh Decl. ¶ 20, Exh. 18. The letter included
information on how to request a hearing if Plaintiff disagreed with the determination. Id. Plaintiff
did not request further review of the SSA’s determinations. Id. ¶ 24.

         Plaintiff does not specify which SSA decision he is appealing. 5 In his complaint, Plaintiff
claims that the SSA wrongfully stopped his payments “without any hearing and any proof,” and argues
that its decision to suspend his payments was error because he was not incarcerated at the time of
filing for retirement benefits. ECF No. 1 at 1-2; ECF No. 1-1 Exh. B (Court order stating Plaintiff
was “released from federal prison on September 7, 2018”). Plaintiff also claims that the SSA
wrongfully charged him for Medicare insurance and that the SSA disregarded his veteran status. Id. at
2. He further alleges that the SSA “act[ed] with malice” and that its actions were “an attempt by an
agency to exploit the rights of the elderly.” Id. at 3. For relief, Plaintiff seeks “$25,000,000.00 million
dollars in punitive, and compensatory damage” and a jury trial. 6 Id.

        In his opposition to the Commissioner’s motion to dismiss, Plaintiff argues that he “had been
denied the right to have his military service credited befor[e] his payments were computed.” ECF No.


4 It is unclear when the SSA received the document dated June 11, 2019. The declaration states that it was
electronically filed on August 6, 2019. Id. ¶ 19.

5 Plaintiff includes with his complaint three SSA notices: (1) an October 16, 2018 letter informing Plaintiff that
it had changed his direct deposit information per his request and that he “will receive $861.00 for October 2018
around November 21, 2018,” ECF No. 1-1 Exh. A; (2) a July 2, 2019 letter informing Plaintiff that it again
changed his direct deposit information per his request and that it could not make his regular payment on
schedule because of the change, and that he “will receive $1,052.00 for July 2019 around August 21, 2019,” id.
Exh. C; and (3) a July 5, 2019 letter explaining that the SSA “would adjust [his payments] for medical insurance
premiums,” id. Exh. D.

6The Social Security Act, which gives the Court jurisdiction over Social Security appeals, does not permit money
damages and does not provide for jury trials in Social Security appeals. 42 U.S.C. § 405(g).
          Case 8:19-cv-02711-DLB Document 22 Filed 04/30/20 Page 3 of 5
Curtis W. v. Commissioner, Social Security Administration
Civil No. 19-2711-DLB
April 30, 2020
Page 3

21. Plaintiff included in his motion for summary judgment an August 7, 2019 SSA letter that
explained, in relevant part,

          You asked us to take another look at the suspension of your Social Security benefits
          due to incarceration, the Medicare Part B entitlement and premium amount and
          including your military service in the calculations of your Social Security benefit
          amount.

          ***
          After this review, we found that our first decision regarding the prison suspension
          months was correct. We have taken action to annotate your record that you DO NOT
          WANT MEDICARE PART B and we have included your military service in the
          calculation of your benefit amount (A letter should be received shortly).

ECF No. 7, Exh. C (emphasis in original). 7 The letter included information about how to request a
hearing if Plaintiff thought the SSA was wrong. Id.; see also ECF. No. 7, Exh. B (August 15, 2019 letter
explaining the change in his benefits to account for his military service and his request to not receive
medical insurance under Medicare).

    II.      ANALYSIS

        The Commissioner argues that Plaintiff’s complaint should be dismissed for lack of subject
matter jurisdiction because Plaintiff failed to exhaust his administrative remedies. ECF No. 16. A
motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction
challenges a court’s authority to hear the matter brought by a complainant. See Davis v. Thompson, 367
F. Supp. 2d 792, 799 (D. Md. 2005). Generally, when a court considers a motion to dismiss for lack
of subject matter jurisdiction, it “may regard the pleadings as mere evidence on the issue and may
consider evidence outside the pleadings without converting the proceeding into one for summa ry
judgment.” Velasco v. Gov’t of Indonesia, 370 F.3d 392, 398 (4th Cir. 2004); see also Adams v. Bain, 697
F.2d 1213, 1219 (4th Cir. 1982) (“A trial court may consider evidence by affidavit, depositions, or live
testimony.”).

         A plaintiff carries the burden of establishing subject matter jurisdiction. Lovern v. Edwards, 190
F.3d 648, 654 (4th Cir. 1999) (citing Thomas v. Gaskill, 315 U.S. 442, 446 (1942); Goldsmith v. Mayor of
Balt., 845 F.2d 61, 63-64 (4th Cir. 1988)). However, a pro se plaintiff’s complaint should not be
dismissed “unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his
claim which would entitle him to relief.” Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1987) (quoting
Haines v. Kerner, 404 U.S. 519, 521 (1972)) (quotation and citation omitted). Pro se filings “however
unskillfully pleaded, must be liberally construed.” Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994)

7 Attached to the letter was a two-page explanation of the SSA’s suspension of Plaintiff’s retirement payments
due to incarceration. ECF No. 7, Exh. C (“Since the [SSA] allows up to six months retroactivity for claimants
who file an application after he or she attains Full Retirement Age (FRA), [Plaintiff] is entitled to six months of
retroactive benefits taking his date of entitlement back to March 2018. Since he was confined and convicted
for the months March through September 2018, he is not entitled to Social Security benefits for these months.”)
(citing 20 C.F.R. § 404.468).
          Case 8:19-cv-02711-DLB Document 22 Filed 04/30/20 Page 4 of 5
Curtis W. v. Commissioner, Social Security Administration
Civil No. 19-2711-DLB
April 30, 2020
Page 4

(citing Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). Nevertheless, where a plaintiff has failed
to exhaust administrative remedies before bringing a claim, the action should be dismissed under Rule
12(b)(1). See Khoury v. Meserve, 268 F. Supp. 2d 600, 607-08 (D. Md. 2003), aff’d 85 F. App’x 960 (4th
Cir. 2004).

        The federal government and its agencies, including SSA, are immune from suit, absent a statute
expressly permitting a court to exercise jurisdiction. Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 475
(1994). Under the Social Security Act, 42 U.S.C. § 301 et. seq., United States District Courts have the
authority to review final decisions of the Commissioner of Social Security pursuant to 42 U.S.C. §
405(g). The Act precludes judicial review absent a “final decision.” See Califano v. Sanders, 430 U.S. 99,
108 (1977). The remedy provided by 42 U.S.C. § 405(g) is exclusive: “No findings of fact or decision
of the Commissioner of Social Security shall be reviewed by any person, tribunal, or governmental
agency except as herein provided.” 42 U.S.C. § 405(h). SSA regulations define a “final decision” of
the Commissioner as an “initial determination” that has been pursued through all steps of the
administrative review process. See 20 C.F.R. § 404.900(a). Indeed, the Supreme Court has long
required parties to exhaust administrative remedies before seeking relief from the courts. See McCarthy
v. Madigan, 503 U.S. 140, 144-45 (1992). The Social Security administrative review process entails four
steps: (1) an initial determination; (2) reconsideration; (3) an Administrative Law Judge (“ALJ”)
hearing and decision; and (4) Appeals Council review or denial thereof. 20 C.F.R. § 404.900(a)(1)-(4).
Once a claimant has completed that process, a “final decision” has been issued, and the claimant may
seek judicial review. 20 C.F.R. § 404.900(a)(5). Appeal of a final decision ordinarily must be
“commenced within sixty days after the mailing” to the claimant of notice of the decision. 42 U.S.C.
§ 405(g). If the claimant does not pursue administrative appeal rights or does not do so within the
time limits set out in the regulations, the administrative determination or decision becomes binding.
See 20 C.F.R. § 404.905.

        The record before me shows that Plaintiff failed to exhaust his administrative remedies.
Although he requested administrative review of the SSA’s suspension of his payments, withholding
of Medicare health insurance premiums, and failure to account for his military status, Plaintiff did not
wait for the SSA’s response before filing this civil suit on July 31, 2019. The SSA addressed Plaintiff’s
request for reconsideration in an August 7, 2019 letter, which Plaintiff included with his October 10,
2019 filing. ECF No. 7, Exh. C. Although Plaintiff does not state that he is satisfied with the SSA’s
explanation for suspending his payments during his months of incarceration or the handling of his
request to not receive Medicare Part B coverage, Plaintiff claims in his opposition to the
Commissioner’s motion to dismiss only that he “had been denied the right to have his military service
credited.” ECF No. 21. The SSA’s August 15, 2019 letter explaining its recalculation of Plaintiff’s
benefits to account for time spent in the military included information on how to appeal if Plaintiff
disagreed with its determination. ECF No. 7, Exh. B. If Plaintiff requested administrative review of
that determination, he did not do so before filing this suit. Because Plaintiff did not exhaust his
administrative remedies, there is no “final decision” for judicial review. Absent a “final decision” by
the SSA, the Court has no jurisdiction over Plaintiff’s claims. 42 U.S.C. § 405(g), (h); Califano, 430
U.S. at 108. Therefore, his complaint should be dismissed for lack of subject matter jurisdiction.
          Case 8:19-cv-02711-DLB Document 22 Filed 04/30/20 Page 5 of 5
Curtis W. v. Commissioner, Social Security Administration
Civil No. 19-2711-DLB
April 30, 2020
Page 5

    For the reasons set forth herein, the Commissioner’s Motion to Dismiss, ECF No. 16, is
GRANTED. The clerk is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate order
follows.

                                                   Sincerely yours,

                                                               /s/

                                                   Deborah L. Boardman
                                                   United States Magistrate Judge
